Citation Nr: 0727787	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  05-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for premature aging to 
include consideration based on exposure to herbicides.

2.  Entitlement to service connection for infertility to 
include consideration based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972 and from March 31, 1975 to June 11, 1975.  

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To obtain the veteran's complete service 
medical records and to provide the veteran with a proper 
notification letter.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  

In April 2004, the RO verified the veteran's periods of 
active service with the National Personnel Records Center.  
Attempts to verify the second period of active duty and to 
obtain service medical records were undertaken in the 1970s 
but were apparently unsuccessful at that time.  A handwritten 
notation by an adjudication officer on Form ES 973, dated in 
July 1975, on the right flap of the claims file states, "No 
evidence of service for this period."  Moreover, there are 
no service medical or personnel records in the claims file 
for this period of service, and it appears that no attempts 
to obtain service medical or personnel records, if any, from 
the second period of service were made in connection with the 
current claims on appeal.  

In cases where the veteran's service medical records are 
unavailable, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In addition, VA regulations require that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency and will end its 
efforts only if VA concludes that the records sought do not 
exist or that further efforts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2).  Although the veteran has indicated 
that he believes the disorders he claims service connection 
for are due to exposure to Agent Orange while he was in 
Vietnam during his first period of service and the disorders 
he claims are not among the list of diseases for which the 
law provides a presumption of service connection under 
section 3.309(e) of VA regulations, the veteran still may 
claim service connection for disorders not on the list of 
diseases for which a presumption is provided on a direct 
basis as due to Agent Orange or otherwise due to a disease, 
injury, or event in active service.  See Stefl v. Nicholson, 
No. 04-2192 (U. S. Vet. App. March 27, 2007); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (holding in a 
claim based on herbicide exposure that direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task that "includes the difficult burden of tracing 
causation to a condition or event during service").  
Therefore, on remand, the RO should attempt to obtain any 
service medical or personnel records pertaining to the second 
period of active duty from March 31, 1975 to June 11, 1975.

Moreover, the Board notes that VA medical records in the 
claims file include reports of a medical evaluation done in 
1984 when the veteran participated in VA's Agent Orange 
Registry.  Another examination, apparently for the same or a 
similar purpose, was conducted in 1989.  On the latter 
report, the examiner noted that the veteran appeared "older 
than stated age" and recorded a history of infertility but 
noted that no evaluation was done regarding the latter.  The 
veteran has submitted a letter, dated in January 1989, from 
the 1989 VA examiner in which she noted that the veteran had 
"a well-documented history of infertility" and that he 
"appeared prematurely aged", and she stated that "these 
may be associated with [Agent Orange] exposure and require 
further evaluation."  

With regard to the claim for service connection for premature 
aging, an October 2005 VA examiner noted the 1989 letter from 
the VA doctor but did not comment on her indication that 
premature aging "may be associated with [Agent Orange] 
exposure" and merely stated that the veteran did not appear 
prematurely aged on the current examination.  In addition, 
the veteran stated in his February 2004 claim (received by 
the RO in March 2004) that his service-connected skin 
condition was worse and that this condition was causing 
premature aging.  The October 2005 VA examiner did not 
comment on the veteran's skin condition or a relationship, if 
any, between that condition and premature aging, if any.  
Similarly, another VA examiner did not comment on a 
relationship, if any, on an April 2004 Skin examination.  
Moreover, the RO did not adjudicate the veteran's claim for 
premature aging on a secondary basis as due to the 
service-connected skin disorder or provide the veteran with 
notice of section 3.310(a) of VA regulations governing 
service connection on for disorders secondary to 
service-connected disorders.  On remand, a more complete 
examination and adjudication of the veteran's claim must be 
accomplished, and the veteran must be given notice of all 
regulations pertinent to his claim.

With regard to the claim for service connection for 
infertility, the October 2005 VA examiner again noted the 
1989 letter from the VA doctor and indicated that, from 
review of the file, this problem existed prior to the 
veteran's period of active service.  However, as the 
veteran's representative has noted, the examiner appeared to 
indicate that the problem only preexisted the second period 
of active service, not the first.  Moreover, as the VA 
examiner also noted, it appears no records of any actual 
testing for infertility are in the claims file.  Complicating 
matters further, the October 2005 VA examiner's discussion 
shifted in his report from an "infertility" problem to an 
"impotency problem", the latter being the diagnosis 
rendered, and the examiner concluded that the impotency 
problem was not likely due to Agent Orange exposure because 
it is not included on the list of diseases for which a 
presumption of service connection is provided under the law.  
The United States Court of Appeals for Veterans Claims 
(Court) noted in a similar situation in Stefl v. Nicholson, 
"[T]he physician mistakenly assumed that, since the 
appellant's nasal sinus disease was not included in the list 
of presumptive service-connected diseases, it could not be 
related to service."  Stefl, No. 04-2192, slip op. at 4.  
Thus, the Board concludes, given the 1989 Agent Orange 
Registry examination and 1989 letter from the VA doctor who 
conducted that examination and who indicated that infertility 
may be associated with Agent Orange exposure, another 
examination is required in this case by an examiner who will 
render a medical opinion that more clearly and adequately 
addresses the claim for service connection for infertility 
due to Agent Orange exposure.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As those questions are involved in the present appeal, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation as to the type of 
evidence that is needed to establish an effective date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish all five 
elements of a service connection claim, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate records repository to 
which pertinent service medical or 
personnel records may have been sent for 
the second period of active service from 
March to June 1975.  As set forth in 38 
U.S.C.A. §5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
The veteran should be notified of the 
RO's attempts to locate his medical 
records from his active duty service, as 
well as any further action to be taken.

If attempts to obtain service medical 
records from the second period of active 
duty are unsuccessful, the RO should 
advise the veteran that he can submit 
alternate evidence to support his claim 
for service connection, including 
statements from service medical 
personnel; statements from individuals 
who served with him ("buddy" 
certificates or affidavits); employment 
physical examinations; medical evidence 
from hospitals, clinics from which, and 
private physicians from whom, he may have 
received treatment, especially soon after 
discharge; letters written during 
service; and insurance examinations.  The 
RO should assist the veteran in this 
respect, and should pursue all reasonable 
follow-up development pertaining to his 
claim.

3.  The RO should afford the veteran 
another VA examination by an examiner who 
will review the medical evidence in the 
claims file, particularly the January 
1989 letter from the VA doctor regarding 
a possible relationship between 
infertility and premature aging and Agent 
Orange exposure and who will render a 
medical opinion as to the likelihood that 
current infertility and premature aging, 
if any, are the result of a disease, 
injury, or event (including Agent Orange 
exposure during the veteran's first 
period of active service in Vietnam) in 
service as opposed to these conditions, 
if they exist currently, being more 
likely due to some other factor or 
factors.  The examiner should also render 
an opinion as two whether a finding of 
premature aging, if any, is proximately 
due to or aggravated by the veteran's 
service-connected skin condition.  A 
complete rationale for the opinion should 
be provided.  (The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.)  

4.  When the development requested has 
been completed, the case should be 
readjudicated by the RO on the basis of 
direct service connection for both 
infertility and premature aging, 
including on a direct basis due to Agent 
Orange exposure as per the Court's 
decision in Stefl v. Nicholson, noted 
above, and the premature aging claim 
should also be adjudicated on a secondary 
basis under section 3.310(a) per the 
veteran's claim that this condition, if 
any, is due his service-connected skin 
disorder.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case that 
includes notice of both the former and 
amended version of 38 C.F.R. § 3.310.  
See 38 C.F.R. § 3.310(a) (2006) and 71 
Fed. Reg. 52744-47 (Sept. 7, 2006), to be 
codified at 38 C.F.R. § 3.310 (2007).  
The appellant and his representative 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

